Per Curiam.
Defendant appeals his conviction of burglary in the second degree. His counsel has submitted a brief setting forth the issues he considers arguably support the appeal but, having concluded these issues are without merit, has also moved to withdraw. Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967). Appellant has been furnished a copy of the brief and time has been allowed for him to examine the entire record and the brief of his appointed counsel. Our review compels the conclusion the appeal is without merit and we also find no other points of potentially reversible error existing in the record.
The motion of defendant’s counsel to withdraw and the state’s motion to dismiss the appeal are granted.